Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .			
2.	Claims 21-41 are presented for examination.  
3.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
5.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 21-41 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10423138 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because they are essentially similar in scope. They are not patentably distinct from each other because In view of the “obviousness-type” double patenting rational enunciated in Georgia Pacific Crop v United States Gypsum Co., 52 USPQ2d 1590, U.S. Court of Appeals Federal Circuit 1999, instant application claims 21-41 and merely define an obvious variation of the invention claimed in the US Patent No. 10423138.

Claim 21 of the instant application is anticipated by patent claim 1 of the patent 10423138 contain all the limitations of claim 21 of the instant application. Claim 21 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. In re Berg, 140 F.3d1428, 1431, 46 USPQ2d 1226, 1229 (Fed. Cir. 1998).
8.	A comparison of the independent claims in the instant application and US patent application are shown in the table below.
US Patent No. 10423138
Instant Application (16/580385)
1.  An energy storage system for a building, the system comprising: a 
battery asset configured to store electricity and discharge the stored 
electricity for use in satisfying a building electric load;  and an energy storage controller including a computer readable medium and a processor, the energy storage controller comprising computer executable instructions stored in the computer readable medium for implementing a resource allocation planning tool to: predict the building electric load to be satisfied at each of a 
plurality of time steps during an optimization period and one or more selected functionalities of the planning tool;  generate a cost function defining a cost of operating the energy storage system over the optimization period as a 
function of one or more battery power setpoints for the battery asset, the cost 
function comprising a term for each of the selected functionalities;  generate 

attributes of the battery asset, and the predicted building electric load to be 
satisfied at each of the plurality of time steps; optimize the cost function subject to the optimization constraints to determine optimal values of the battery power setpoints for each of the plurality of time steps; and generate a control signal configured to control the electricity stored to or discharged from the battery asset based on the optimal values for the battery power setpoints.

asset configured to store energy for satisfying a building energy load;  and an 
energy storage controller including a computer readable medium and a processor, the energy storage controller including computer executable instructions stored in the computer readable medium for implementing a resource allocation planning tool to: estimate the building energy load to be satisfied for a time step during an optimization period based on one or more functions of the energy storage system;  generate a cost function corresponding to a cost of operating the energy storage system over the optimization period based on one or more battery power setpoints for the battery asset;  apply one or more optimization constraints to the cost function to determine optimal battery power setpoints for the time step, the optimization constraints based on the estimated building energy load;  and 


Reasons for Allowance
9.	The following is an examiner’s statement of reasons for allowance: 
The prior art of records do not teach or suggest, individually or in combination teaches of an energy storage system for a building, the system comprising: a battery asset configured to store energy for satisfying a building energy load; and an energy storage controller including a computer readable medium and a processor, the energy storage controller including computer executable instructions stored in the computer readable medium for implementing a resource allocation planning tool to: estimate the building energy load to be satisfied for a time step during an optimization period based on one or more functions of the energy storage system;  generate a cost function corresponding to a cost of operating the energy storage system over the optimization period based on one or more battery power setpoints for the battery asset;  apply one or more optimization constraints to the cost function to determine optimal battery power setpoints for the time step, the optimization constraints based on the estimated building 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 6:30 am-2:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Feb. 10, 2021
/CHUN CAO/Primary Examiner, Art Unit 2115